Citation Nr: 0530328	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-27 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980, and additional service in the U.S. Naval 
Reserves.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The veteran's service medical records show that stitches 
were removed from his forehead in July 1978.

2.  The medical evidence of record does not include a current 
diagnosis of residuals of a head injury.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in service.  
38 U.S.C.A. § 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.


Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the veteran by a letter dated in 
January 2003 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file.  He has not submitted 
any postservice VA or private treatment records, or 
identified any treatment records that need to be obtained.  
There is no indication that other Federal department or 
agency records exist that should be requested.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Although the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim, a VA examination was not accorded the veteran 
in this case as none was required.  See 38 C.F.R. 
§ 3.159(c)(4).  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The veteran's service medical records show that stitches were 
removed from his forehead in July 1978.  At that time, it was 
noted that the wound site was healing well, and that there 
was no sign of infection or other problems.  However, neither 
his examination on separation from active military service, 
nor his routine physicals during his years in the Reserve, 
contained any references to a permanent head injury, or any 
residuals as a result thereof.  

The veteran has not submitted, or otherwise identified, any 
postservice treatment records regarding his head injury 
residuals.  In November 2003, the veteran gave testimony 
before a Decision Review Officer at the RO.  He stated that 
in June 1978, he was hit in the forehead with a hose during a 
training exercise, and this caused him to fall over into a 
pool of water.  He hit his head, was knocked unconscious, and 
underwent a suture procedure to stitch up and bandage his 
head.  He reported that he currently experienced headaches, 
memory loss, vision loss, and facial paralysis, with 
twitching of the eye.  He noted that the eye twitching had 
occurred since he was separated from service, but that the 
memory loss began more recently, and that he took Advil or 
Tylenol for his headaches.  He reported that he never went to 
a doctor to discuss the symptoms specifically, but mentioned 
it in passing when he was treated for bronchitis and other 
unrelated medical conditions.  

In August 2005, the veteran gave testimony during a video 
hearing before the Board.  He stated the history of his 
injury, and that he currently experiences facial paralysis, 
with twitching of the eye, vision problems, headaches, and 
memory loss.  He reported that he never went to a doctor to 
discuss the symptoms specifically, he just "lived with it."  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
this case, the determinative issues presented by the claim 
are (1) whether the veteran had a head injury during service; 
(2) whether he currently has residuals of any head injury 
that qualifies as a disability; and, if so, (3) whether any 
current disability is etiologically related to service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995);  see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

There is no evidence from the veteran's service medical 
records that he sustained a head injury, only that in July 
1978 stitches he had received were removed and noted to be 
healing well.  No head injury residuals were noted on the 
examination from active duty service, or on the subsequent 
examination records during the veteran's time in the Reserve.  
The service medical records are negative for any evidence of 
headaches, memory loss, vision loss, and facial paralysis, 
with twitching of the eye.  The veteran has not identified or 
submitted any current, objective medical evidence that he 
currently experiences residuals of a head injury, to include 
documentation of treatment for headaches, memory loss, vision 
loss, or facial paralysis, to include eye twitching.  The 
veteran reported his symptoms both to the RO during a hearing 
in November 2003, and during his video hearing before the 
Board in August 2005.  However, because the veteran is not a 
physician, his testimony on these occasions cannot be 
considered competent medical evidence that his symptoms 
comprise a disability, or that the symptoms are the result of 
his military service or any incident therein.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

As such, there is no evidence that the veteran is currently 
diagnosed with a disability for which service connection can 
be granted in accordance with the criteria stated above.  In 
the absence of proof of a present disability, there is no 
valid claim presented.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Accordingly, service connection for residuals of a 
head injury, to include headaches, memory loss, vision loss, 
and partial facial paralysis, is not warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of a head injury is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


